Citation Nr: 9917640	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-29 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased rating for hypertension with 
coronary artery disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1976 and from March 1977 to April 1992.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in July 1995, the RO confirmed and continued 
the noncompensable evaluation then in effect for the 
veteran's service-connected hypertension with coronary artery 
disease.  Based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination conducted in October 1995, the RO, by rating 
action dated in September 1997, assigned a 30 percent rating 
for the veteran's service-connected cardiovascular disease, 
effective March 1995.  The veteran has continued to disagree 
with the assigned rating.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran asserts that an increased rating is warranted for 
his service-connected cardiovascular disease.  The veteran 
submitted his claim for an increased rating for his heart 
disease in May 1995 and the rating criteria under which the 
veteran's heart disorder is evaluated (Diagnostic Code 7005) 
were amended effective January 1998.  In Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), the Court held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  

The Board notes that the most recent VA examination was 
conducted after the date the revised regulations pertaining 
to the evaluation of cardiovascular disease became effective.  
The Board acknowledges that the RO considered the new 
regulations in the supplemental statement of the case issued 
in October 1998.  However, none of the medical records 
associated with the claims file evaluates the level of METs 
(metabolic equivalent) at which dyspnea, fatigue, angina, 
dizziness, or syncope develops, nor has it been indicated 
that a laboratory determination of METs by exercise testing 
cannot be done for medical reasons.  The Board observes that 
various tests were recommended following the October 1998 VA 
examination, but it does not appear that they were all 
accomplished.  Under the revised rating criteria, METs are a 
significant factor in determining the assigned level of 
disability.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his 
cardiovascular disease since 1998.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2. Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination for the purpose of 
ascertaining the current severity of 
his service-connected cardiovascular 
disability.  The veteran's claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated 
special tests and studies should be 
accomplished, including (if deemed 
medically appropriate) a laboratory 
determination of METs by exercise 
testing.  With regard to MET testing, 
the examiner should document the level 
of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops.  
If a laboratory determination of METs 
by exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of 
activity (expressed in METs and 
supported by specific examples, such 
as slow stair climbing or shoveling 
snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope 
may be used.  If deemed necessary and 
appropriate, other special tests such 
as an electrocardiogram, 
echocardiogram, and/or X-ray study 
should be accomplished.  All 
manifestations of the veteran's 
service-connected cardiovascular 
disability should be documented by the 
examiner. 

3. After completion of the above, the RO 
should review the record and determine 
whether an increased evaluation is 
warranted under either the old or the 
new rating criteria.  If the benefits 
sought on appeal continue to be 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(including citations to and discussion 
of the new rating criteria), and be 
afforded an opportunity to respond. 
The case should then be returned to 
the Board for further appellate 
review.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


